UNITED sTATES DIsTRICT COURT USDC SHNY
Y
sOUTHERN DISTRICT OF NEW Y0RK DOCUMENT ELECTRONICALL

 

 

 

FILED
X DOC#: ` `
FEDERAL DEPOSIT INSURANCE : DATE FILED: ___°i\_[_‘~i’_gj\_______
CORPORATION, as receiver for Guaranly
Bank
Plaintiff, : 1:15-cv-06560
-against-
THE BANK OF NEW YORK MELLON
Defendant.
X
FEDERAL DEPOSIT INSURANCE :
CORPORATION, as receiver for Guaranly
Bank,
Plaintiff, : 1:15-cv-06570
-against-
U.S. BANK NATIONAL ASSOCIATION,
Defendant.
X
FEDERAL DEPOSIT INSURANCE '
CORPORATION, as receiver for Guaranly
Bank,
Plaintiff, : 1:15-cv-06574
-against- : OPINION & ORDER
CITIBANK, N.A.,

Defendant.

 

X
ANDREW L. CARTER, JR., United States District Judge:
Plaintiff Federal Deposit Insurance Corporation acting as receiver for Guaranty Bank

(“FDlC-R”) brings this action against Defendants The Bank OfNeW York Mellon (“BNY”), U.S.

 

Bank National Association, and Citibanl<, N.A. (individually, “BNY,” “U.S. Bank,” and “Citi”;
collectively “Defendants”) for Breach of Contract, violation of the Streit Act, and violation of the
Trust lndenture Act (TIA). Compl., ECF No. l. On September 30, 2016, the Court dismissed
the Complaint for lack of subject matter jurisdiction holding that Plaintiff lacked standing to sue
Defendants. ECF No. 38. On October l4, 2016 Plaintiff sought reconsideration ECF No. 39.
The Court granted reconsideration in part, permitting Plaintiff to amend its complaint to resolve
the standing issue. See ECF No. 47. Plaintiff filed its Amended Complaint on December 8,
2017. ECF No. 51. Defendants have now moved to dismiss the Amended Complaint. ECF No.
64. For the reasons outlined below, Defendants’ Motion to Dismiss is GRANTED.
BACKGROUND

I. Securitization Generally

This matter stems from conduct of a Trustee of Residential Mortgage Backed Securities
(RMBS). To create RMBS, mortgage loans are pooled together in a trust, which issues securities
that represent interests in cash flows on a pool of mortgages Am. Compl. 1] 39, ECF No. 50.
The securitization process begins when an acquirer of mortgage loans (a “sponsor” or “seller”),
such as Countrywide, sells a large pool of such loans to a depositor, which is typically a special-
purpose affiliate of the sponsor. Id. at 1 40. The depositor then conveys the pool of loans to a
trustee, in this case BNY, pursuant to a Pooling and Service Agreement (“PSA”). Ia’. at 1 4l.
Each securitization contains “tranches” of interests in payments made by borrowers on the loan.
Ia'. Each tranche has a different level of risk and reward, and its rating is issued by a nationally
recognized credit agency. Ia’. at 1l 44. The most senior tranches have higher ratings and are

entitled to payment in full tirst, but, junior tranches, which have lower ratings and are paid after

 

senior tranches, offer higher potential rewards. Ia'. Any shortfalls in principal and interest
payments are allocated first to junior tranches. Id. As payments from mortgage borrowers are
the source of funds to pay certificate holders, the credit quality of the security turns on the credit
quality of the underlying loans. [d. at 1 45.

The trust is tasked with issuing certificates representing tranches, which are then sold to
an underwriter who re~sells the certificates at a profit to investors Id. at 1 4l. The sponsor earns
profit based on the excess of the proceeds of the sale of certificates to the underwriter over the
cost of purchasing the mortgage loans. Id. The PSA for each trust requires a “servicer” to
manage the collection of payments on the mortgage loans. Id. at 1 42. “The servicer’s duties
include monitoring delinquent borrowers, foreclosing on defaulted loans, monitoring compliance
with representations and warranties regarding loan origination, tracking mortgage
documentation, and managing and selling foreclosed properties.” Ia’. The trustee is responsible
for delivering monthly remittance reports to holders of certificates, which describe the
performance of underlying loans and compliance with the PSA. Id. at 1 43. The Servicer
provides data for these reports.

II. Plaintiff’s Allegations

At bottom, Plaintiff alleges that BNY abdicated its duties as the trustee to
certificateholders such as Plaintiff in five different ways, running afoul of both the PSAs and
relevant federal law. Ia’. at 1 2. First, BNY allegedly failed to ensure that key documents for the
loans were included in the mortgage files and to create an exception report identifying
incomplete mortgage loan files. Id. at 1 l(). As a result, Defendant BNY did not ensure that the

rights, title, and interest in the mortgage loans were perfected and properly conveyed, and the

 

sponsor was not required to substitute compliant loans for the loans with incomplete files or to
repurchase the loans that ultimately caused Plaintiff significant losses. Id. ln support of its
allegations, Plaintiff notes that BNY admitted publicly that it was aware of Countrywide’s
pervasive failure to deliver complete mortgage files, and that BNY commenced foreclosure
actions between 2005 and 2008, which highlighted pervasive document delivery issues. Id. at 11
86-88.

Second, BNY purportedly failed to notify certificateholders of any breach of mortgage
loan representations that BNY discovered, which would materially and adversely affect
certificateholders. Id. at 1 l l. Plaintiff notes that BNY was “presented with a large number of
defaulted loans that were originated by the Sponsors . . . and foreclosures were often commenced
in BNY Mellon’s name.” Id. at 1 97. Review of these fillings should have led BNY to learn
that “borrowers either (i) did not qualify for the loans because they did not have the ability to
repay the loans; (ii) were victims of predatory lending; or (iii) were given a loan that did not
comply with state or federal law.” Id. Plaintiff also alleges that BNY received notice of
widespread Sponsor breaches from monoline insurers,l and that BNY was aware of trading
downgrades and the high level of defaults Ia’. at 1 lO()-l l l. Plaintiff claims that had BNY
provided adequate notice “the obligated parties would have been required to cure the breaches or
repurchase mortgage loans that did not comply with the applicable underwriting guidelines, and

that ultimately caused a significant portion of Plaintiff’s losses.” Ia’. Plaintiff asserts that BNY

 

l “Monoline insurance is a form of credit enhancement that involves purchasing insurance to cover losses from any
defaults . . . . Since 2009, monoline insurers, such as Ambac, MBIA, and Syncora, have filed many complaints
against Sponsors and Originators of the Covered Trusts for breaches of their representations and warranties in
connection with other RMBS trusts.” Am. Compl. 1 lOl-OZ, ECF No. 50.

4

 

knew or should have known that these breaches had occurred, and was also required to notify
servicers when servicers breached the PSAs, which would have triggered the servicer’s
obligation to cure the breach. Id. at 1 ll.

Third, BNY allegedly did not prudently exercise all available remedies once it had notice
of both servicers numerous defaults and Events of Default under the PSAS, as well as breaches of
mortgage loan representations and warranties Ia'. at 1 l2. Plaintiff claims that BNY notified
Countrywide that many of the mortgage files for loans underlying the relevant securities had
document exceptions and these exceptions were not cured; but, even after this notification,
Countrywide and other sponsors did not substitute or repurchase the loans Ia’. at 1 132. Plaintiff
also asserts that BNY knowingly accepted false certifications from Servicers who were required
under the PSA to certify annually that they met their obligations under the PSAs and applicable
federal regulations Id at 1 l35. Accordingly, Plaintiff concludes that had BNY “acted
prudently, it would have issued repurchase demands years ago and, if necessary, commenced
litigation forcing the Sponsors (or other obligated party) to repurchase defective loans or pay for
losses.” Ia’. at 1 12.

Fourth, BNY supposedly failed to provide accurate certifications and remittance reports,
which were required under the PSAs and applicable federal law. Id. at 1 l3. Plaintiff notes that
BNY regularly made remittance reports available to certificateholders, but did not disclose any
breaches it was aware of. Id. at 1 140. As a result, BNY mislead certificate holders and caused
Plaintiff injury. Ia’. at 1 13.

Fifth, BNY purportedly failed to take steps to protect Plaintiff once it became aware of

failures by servicers to cure problematic loans underlying relevant securities Ia’. at 1 l4.

 

Plaintiff asserts that servicers engaged in improper foreclosure practices wherein borrowers were
charged improper and excessive fees, which were ultimately paid by certificateholders “because
when a defaulting borrower’s home is foreclosed . . . the Servicers deduct their fees . . . and any
servicing advances from sale proceeds before any funds are transferred” to the trust. Id. at 1 145-
l47. Plaintiff claims BNY was or should have been aware of these “widespread servicing
abuses” and, had they investigated, would have discovered that “the serious servicing abuses
impacted the loans in the Covered Trusts.” Id. at 1 148.

Accordingly, Plaintiff asserts three causes of action: (l) breach of contract for BNY
failing to meet its obligations under the PSA; (2) violation of the Streit Act for BNY failing to
“‘use the same degree of care and skill in their exercise as a prudent [person] would exercise or
use under the circumstances of [their] own affairs”’; and (3) violation of the TlA to provide
certificateholders with notice of defaults within 90 days of becoming aware of such defaults and
acting prudently to protect the rights of certificateholders during the period in which the default
remains uncured. Id. at 11 l6-l8.

III. Ratif`lcation

On March ll, 2010, Plaintiff sold the relevant Certificates as part of a resecuritization
transaction, SSGl\/l ZOlO-Sl (the Trust), and suffered over $440 million in losses Ia’. at 1 152.
The sale was made pursuant to a Trust Agreement between Plaintiff, Wilmington Trust Company
(the Owner Trustee), and Citibank N.A. (the indenture trustee). Ia’. ln granting Defendants’
previous l\/Iotion to Dismiss, the Court held that after the sale, Plaintiff” s claims travelled with
the securities to the resecuritized trust and thus Plaintiff no longer had standing to bring the

claims it asserted. FDIC v. Citibank N.A., No. l:l5-CV-6560, 20l6 WL 8737356, at *5

 

(S.D.N.Y. Sept. 30, 20l6). The Court then granted Plaintiff leave to amend the complaint to

resolve the standing issue through ratification by the Trust pursuant to Fed. R. Civ. P. l7(a)(3).

ECF No. 47. ln July 2017, Wilmington Trust sent Citibank an “lssuer Order” requiring Citibank

to endorse Wilmington’s ratification of this lawsuit. Am. Compl. 1 24, ECF No. 50. Citibank,

however, refused to sign the ratification without first receiving indemnity. Id. at 1 26-27.
STANDARD OF REVIEW

When considering a motion to dismiss for lack of subject matter jurisdiction under Fed R.
Civ. P. lZ(b)(l), the district court must take all uncontroverted facts in the complaint (or petition)
as true, and draw all reasonable inferences in favor of the party asserting jurisdiction.” Tandon v.
Captaz'n ’s Cove Marz`na of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014). Where
jurisdictional facts are at issue, “‘the court has the power and obligation to decide issues of fact
by reference to evidence outside the pleadings, such as affidavits.”’ Id. (citing APWU v. Poz‘ter,
343 F.3d 619, 627 (2d Cir.2003)). But, “the party asserting subject matter jurisdiction ‘has the
burden of proving by a preponderance of the evidence that it exists”’ Id. (citing Makarova v.
Unirea’ Staz,‘es, 201 F.3d ll(), 113 (2d Cir.2000)).

On the other hand, when resolving a motion to dismiss under Fed. R. Civ. P l2(b)(6), a
court should “draw all reasonable inferences in [the plaintiff" s] favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Life Ins. CO., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss [under Rule 12(b)(6)], a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 

face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting BellAtl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Gola'man v, Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should not dismiss the
complaint if the plaintiff has stated “enough facts to state a claim to relief that is plausible on its
face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678. Moreover, “the tenet that a court must
accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of
action’s elements, supported by mere conclusory statements.” Id. at 663.

DISCUSSION

The threshold issue is whether the Plaintiff has standing to bring suit. “[T]o have
standing to bring suit, a plaintiff is constitutionally required to have suffered (1) a concrete,
particularized, and actual or imminent injury-in-fact (2) that is traceable to defendant’s conduct
and (3) [that is] likely to be redressed by a favorable decision. Woods v. Empire Health Choice,
Inc., 574 F.3d 92, 96 (2d Cir. 2009) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
(1992)) (citing Port Wash. Teachers’Ass’n v. Bd. ofEa’uc., 478 F.3d 494, 498 (2d Cir. 2007)).
“‘lf plaintiffs lack Article 111 standing, a court has no subject matter jurisdiction to hear their
claim.”’ Mahon v. Tz`cor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012) (citing Cent. States Se. &
Sw. Areas Health & Welfare Fund v. Merck-Mea’co Managea’ Care, L.L.C., 433 F.3d 181, 198

(2d Cir. 2005)).

 

1n granting Defendants’ previous motion to dismiss, the Court held that “under both New
York and Delaware law, any claims that Plaintiff might have held travelled with the bonds when
they were transferred by Plaintiff” as a result of the resecuritization transaction, and thus,
Plaintiff lacked “standing to bring claims arising out of the certificates.” FDIC, 2016 WL
8737356, at *5. Under Fed. R. Civ. P. 17(a)(3), however, a “court may not dismiss an action for
failure to prosecute in the name of the real party in interest until, after an objection, a reasonable
time has been allowed for the real party in interest to ratify, j oin, or be substituted into the
action.” Fed. R. Civ. P. 17(a)(3). Accordingly, Plaintiff sought to receive ratification of its
lawsuit from the real party in interest: the Resecuritization Trust. Though the Owner Trustee,
Wilmington Trust, ordered the indenture trustee, Citibank, to endorse Wilmington’s ratification
of the lawsuit, Citibank refused absent an indemnification it deemed satisfactory.

1n light of Citibank’s refusal to ratify, Defendant argues that Plaintiff has no standing to
bring this lawsuit. Def. Mem. Supp. Mot. Dismiss 6-9, ECF No. 65. Plaintiff, relying on its
interpretation of the 1ndenture Agreement and on principles of equity, requests instead that the
Court “either (l) hold that the ratification of the Owner Trustee is sufficient because the Owner
Trustee represents the real party in interest or because Citi is prevented from relying on its own
failure to follow the 1ssuer Order with no legitimate rationale for refusing to do so, or (2) order
Citi to endorse the ratification of the (9wner Trustee as contractually required (the equitable
remedy of specific performance).” Pl. Opp. Mot. Dismiss 9, ECF No. 67. 1n support of its
position Plaintiff argues, inter alia, that Citibank provided no justification for its decision to not
ratify the lawsuit, including why the indemnity it is guaranteed under the 1ndenture is

inadequate; that the 1ndenture requires Citibank to perform its contractual duties notwithstanding

 

receipt of indemnity; and that under the “prevention doctrine” Defendants cannot take advantage
of a condition precedent (i.e., a signed ratification), the performance of which Defendants can
render impossible (per Citibank’s refusal to sign), to avoid Citibank’s duty to follow Wilmington
Trust’s order to ratify the lawsuit. Ia'. at 4-9.

“The district court has discretionary authority to determine whether ratification is
appropriate in a given case.” Motta v. Res. Shipping & Enterprz`ses Co., 499 F. Supp. 1365, 1371
(S.D.N.Y. 1980). Discretion, however, “must be exercised in a manner consistent with [Rule
17’s] purpose to protect the defendant from subsequent litigation and to finally resolve the
dispute at hand.” Id. The Court holds that Plaintiff lacks standing because the real party in
interest has not ratified the lawsuit. As noted above, the Court is permitted to look beyond the
four corners of the Complaint to resolve any factual disputes regarding jurisdiction Tandon, 752
F.3d at 243. The facts, however, are not in dispute_Citibank has not ratified this lawsuit.
Accordingly, the Court holds that standing has not been established

To save its case, Plaintiff has asked the Court to evaluate Citibank’s underlying
contractual obligations, which it asserts warrants a finding of ratification or the remedy of
specific performance But, the Court’s role in deciding a motion to dismiss is to determine
whether the allegations in the complaint are legally sufficient Goldman, 754 F.2d at 1067 (2d
Cir. 1985). Plaintiff cites no authority holding that a district court can (or should) determine the
legal sufficiency of allegations unrelated to the original complaint that a plaintiff raises in
opposition to a motion to dismiss Nor does Plaintiff cite any authority holding that a district
court resolving a motion to dismiss under lZ(b)(l) or 12(b)(6) can conclude as a matter of law

that a contract was breached or if remedies, such as specific performance are warranted See

10

 

generally Aristocrat Lez'sure Ltd. v. Deatsche Bank Tr. Co. Americas, No. 04C1V10014PKL,
2005 WL 1950116, at *7 (S.D.N.Y. Aug. 12, 2005) (in resolving a motion for judgment on the
pleadings the district court held that “[b]reach of contract is a complicated, fact-based analysis
more so when a party alleges that equity requires specific performance . . . [T]he Court defers its
decision on what remedies are due . . . until the facts are sufficiently culled and this issue
receives the full benefit of the parties' legal analysis.”).

Absent law that suggests otherwise, the Court declines to resolve the contractual dispute
surrounding Citibank’s decision to not ratify this lawsuit. As Plaintiff’s lack of standing
deprives the Court of subject matter jurisdiction, the Court declines to reach the merits of the
Complaint. Plaintiff’s Complaint is dismissed without prejudice Thompson v. any. of
Franklin, 15 F.3d 245, 253 (2d Cir. 1994) (“[D]ismissals for lack of subject matter jurisdiction
are not on the merits and are not accorded res judicata effect.”) (citing Exch. Nat ’l Rank v.
Touche Ross & Co., 544 F.2d 1126, 1130-31 (2d Cir. 1976)).

CONCLUSION

For the reasons Stated above, Defendants’ Motion to Dismiss is GRANTED.

 

So oRDERED. 7 _
Dated: March 20, 2019 w 7 §/&‘ %
New York, New York `/ ANDREW L. CARTER, JR.

United States District Judge

11

 

